Citation Nr: 1615433	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-02 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right leg/ right ankle disorder, status post open reduction internal fixation, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disability.  

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disability.

5.  Entitlement to service connection for a back disorder, to include as secondary to service-connected disability.

6.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disability.  
REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a hearing before a VA Decision Review Officer in July 2011.  A transcript of the hearing is of record.  

The Board previously remanded this matter for additional development in January 2015.  The Board finds that there has been substantial compliance with the remand directives with regard to the claim being decided.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a left hip disorder, a right knee disorder, a left knee disorder, a back disorder and a right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, residuals of a right ankle fracture are proximately due to a service-connected left foot disorder.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a right ankle fracture have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

 In view of the favorable disposition below, the Board finds that all notification and development actions necessary to render a fair decision on the claim, including affording the Veteran a sufficient Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), and 38 C.F.R. § 3.103(c)(2) (2015), have been accomplished. The Board finds that no further notification or assistance is necessary with respect to the claims being decided, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

To prevail on the issue of secondary service causation, the record must show 
(1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


Service Connection for a Right Ankle Disability

The Veteran asserts that a right ankle fracture is proximately due to a service-connected left foot disability.  He asserts that he slipped and fell due to his service-connected left foot disability, causing a fracture of his right ankle.  

Private medical records reflect that the Veteran sustained a fracture of his right ankle in February 2007 and underwent open reduction internal fixation of his right ankle.

A VA examination of the left foot dated in April 2007 noted that the Veteran's left foot was run over by the tire of a truck during service.  The Veteran reported ongoing and progressive discomfort in the left hindfoot since that time.  He described a constant dull ache with periods of sharper, more intense pain.  The Veteran described no alteration of his gait.  He reported that he used a padded insole in hard-soled shoes to assist with comfort.  The examination noted weekly flare-ups.  The functional impairment associated with the Veteran's left foot disability included increased pain with some difficulty with weight-bearing.  

Upon VA examination in July 2007, the Veteran reported that he walked with an abnormal gait as a result of ongoing left foot pain.  The Veteran reported that this was evident based on shoe wear and callus formation on his foot.  He stated that he slipped on ice and fractured his right ankle in February.  The Veteran reported that the reason he slipped and fell was secondary to his abnormal gait because of left heel pain.

On physical examination of his gait, the examiner noted that the Veteran walked with a slight limp favoring the right leg.  Examination of the left foot revealed callus formation and cracking of the left heel.  The examiner diagnosed right ankle fracture, status post open reduction internal fixation.  The examiner opined that it was very difficult to say that the Veteran's fall was related to his left hind foot.  The examiner explained that, although the Veteran did demonstrate evidence of callus formation over the lateral heel, there was no evidence of walking on the lateral heel on observation of his gait.  The examiner stated that the Veteran's shoes did not show any evidence of wear on the lateral aspect of the heel.  The examiner further noted that ankle fractures are commonly seen in Nebraska in the winter.  The examiner concluded that it was therefore very difficult to conclude that the fall was related to his right foot. 

A September 2007 record from a private orthopedic surgeon, Dr. D.F., reflects that the Veteran was seen for follow-up of both ankles.  The Veteran reported an abnormal gait of the left ankle due to a crush injury in service.  On physical examination, the Veteran had a symmetrical gait and neutral hindfoot involving his right ankle.  The left ankle had a mild amount of varus demonstrating wear on the heel with callus formation about the heel.  Dr. D.F. noted that the Veteran was certainly not in a neutral position, as his gait pattern was altered more likely than not from the injury that occurred during his service years.  Dr. D.F. noted that six pairs of shoes brought in by the Veteran all had at least 20 to 30 degrees of angulation and wear on the hindfoot.  Dr. D.F. noted that of the shoes demonstrated various degrees of age and wear patterns, but all consistently demonstrated a supination placement of the hindfoot showing an altered wear pattern along the lateral border of the foot, demonstrating altered mechanics of the foot.  Dr. D.F. opined that the left hindfoot certainly had altered mechanics, which more likely than not would give him altered weightbearing and mechanics, especially on angled surfaces and could possibly cause him to fall.  Dr. D.F opined that it was without question that the Veteran had altered wear patterns of his shoes and varus hindfoot, which demonstrated different mechanics compared to the left hindfoot.  

A report of a July 2009 VA examination of the left foot reflects that the Veteran reported progressive discomfort in the area of the left hindfoot.  He reported that he tended to walk on the outside of his left heel.  On physical examination of the left foot, there was an unusual shoe wear pattern that was evidence of abnormal weight-bearing.  The examiner indicated that the Veteran's gait was antalgic, favoring the right lower extremity.  

The Veteran had a VA examination in April 2015.  The Veteran reported that he sustained an ankle fracture and subsequently underwent open reduction internal fixation.  The Veteran reported that an altered gait as a result of an injury suffered in 1969 led to his fall on ice.  The examiner opined that the Veteran's right ankle fracture is less likely than not the result of the injury that the Veteran suffered in 1969.  The examiner stated that there was no documentation of left foot or left ankle pain prior to the Veteran's fall and resulting ankle fracture.  The examiner opined that the Veteran's private physician provided conflicting evidence about the Veteran's gait, indicating that the Veteran had such an altered gait that he was unable to walk on uneven surfaces but was able to go jogging and run on stairs prior to his ankle fracture.  The examiner noted the July 2007 VA examination that did not describe an alteration in his gait due to his left foot condition.  The examiner concluded that the Veteran suffered an unfortunate accident in which he slipped and fell on ice.  

There are several conflicting medical opinions in this case.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471   (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion. Prejean v. West, 13 Vet. App. 444 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71. 

Dr. D.F. provided a positive nexus opinion.  Dr. D.F. provided a detailed rationale for the opinion that altered mechanics of the left foot caused the Veteran to fall. Dr. D.F.'s opinion was based on an examination of the Veteran's foot and an inspection of the Veteran's shoes.  Based on the physical examination and inspection of the wear pattern of the shoes, Dr. D.F. concluded that the Veteran has altered weightbearing and mechanics which contributed to his right ankle injury.  The VA examiner based the negative opinion on the lack of treatment for the left foot or left ankle prior to the fall in February 2007 and a lack of evidence of an altered gait on VA examination in July 2007.  The VA examiner did not address the history of left foot discomfort since service and discomfort with weight-bearing noted in July 2007 or the evidence of abnormal weight bearing noted in July 2009.  The Board finds that the evidence is at least in equipoise as to whether the service-connected left foot contusion is the proximate cause of the fall that resulted in a right foot fracture in February 2007.  Accordingly, resolving all doubt in the Veteran's favor, service connection for residuals of right ankle fracture is granted. 


ORDER

Service connection for residuals of a right ankle fracture is granted.


REMAND

Additional development is necessary with regard to the claims for service connection for a left hip disorder, a right knee disorder, a left knee disorder a back disorder and a right hip disorder.  On VA examination in April 2015, the examiner diagnosed degenerative changes of the lumbar spine, degenerative changes of both hips and degenerative changes of both knees.  The examiner provided a negative nexus opinion based upon the negative nexus opinion for the right ankle.   

In light of the grant of service connection for a right ankle disability, the Veteran should be afforded a VA examination to assess whether the claimed right and left knee, right and left hip and back disabilities are proximately due to, or aggravated by, his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate examiner who has not previously examined him in order to ascertain the nature and etiology of his bilateral knee, bilateral hip, and back disabilities.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.  The examiner should address the following: 

a.  The examiner should diagnose any current disabilities of the left and right hip, left and right knee and back.  

b.  The examiner should provide an opinion as to whether a current right and/or left hip disability is proximately due to, or alternatively, aggravated (permanently worsened) by, the Veteran's service-connected left foot and/or right ankle disabilities.

c.  The examiner should provide an opinion as to whether current right and/or left knee disabilities are proximately due to, or alternatively, aggravated (permanently worsened) by the Veteran's service-connected left foot and/or right ankle disabilities.

d. The examiner should provide an opinion as to whether a current back disability is proximately due to, or alternatively, aggravated ( permanently worsened) by, the Veteran's service-connected left foot and/or right ankle disabilities.  

The examiner should provide a detailed rationale for the stated opinions.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.  

2.  Following the completion of the requested actions, the claims should be readjudicated.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


